Case 1:19-cv-02776-SEB-MJD Document 30 Filed 05/18/21 Page 1 of 4 PageID #: 110




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 KEITH WHITE,                                          )
                                                       )
                               Petitioner,             )
                                                       )
                          v.                           )        No. 1:19-cv-02776-SEB-MJD
                                                       )
 UNITED STATES OF AMERICA,                             )
                                                       )
                               Respondent.             )

                Order Granting Motion for Relief Pursuant to 28 U.S.C. § 2255

        Keith White was convicted through a guilty plea of conspiracy to possess with the intent

 to distribute heroin. His sentence for this crime was subject to a career offender enhancement. He

 seeks relief from his conviction and sentence pursuant to 28 U.S.C. § 2255 arguing in part that his

 counsel failed to file an appeal as directed. For the reasons explained below, the motion must be

 granted, and White will be permitted to appeal his conviction and sentence.

                                         I. The § 2255 Motion

        A motion pursuant to 28 U.S.C. § 2255 is the presumptive means by which a federal

 prisoner can challenge his conviction or sentence. See Davis v. United States, 417 U.S. 333, 343

 (1974). A court may grant relief from a federal conviction or sentence pursuant to § 2255 "upon

 the ground that the sentence was imposed in violation of the Constitution or laws of the United

 States, or that the court was without jurisdiction to impose such sentence, or that the sentence was

 in excess of the maximum authorized by law, or is otherwise subject to collateral attack." 28 U.S.C.

 § 2255(a). "Relief under this statute is available only in extraordinary situations, such as an error

 of constitutional or jurisdictional magnitude or where a fundamental defect has occurred which

 results in a complete miscarriage of justice." Blake v. United States, 723 F.3d 870, 878-79 (7th
Case 1:19-cv-02776-SEB-MJD Document 30 Filed 05/18/21 Page 2 of 4 PageID #: 111




 Cir. 2013) (citing Prewitt v. United States, 83 F.3d 812, 816 (7th Cir. 1996); Barnickel v. United

 States, 113 F.3d 704, 705 (7th Cir. 1997)).

                                     II. Procedural Background

        White was indicted on July 18, 2017, with conspiracy to possess with the intent to distribute

 and/or to distribute 100 grams or more of a substance containing a detectable amount of heroin, in

 violation of 21 U.S.C. §§ 841(a)(1) and 846. United States v. White, 1:17-cr-135-SEB-TAB-1

 ("Crim. Dkt.") dkt. 1.

        On September 17, 2018, the parties filed a plea agreement pursuant to Federal Rule of

 Criminal Procedure 11(c)(1)(B). Crim. Dkt. 126. White agreed to plead guilty as charged and

 waived his right to appeal the conviction and sentence if the Court sentenced him within the

 advisory guideline range determined by the Court. Id. ¶¶ 1, 20. White also agreed not to contest

 his conviction or sentence in any action, including under § 2255. Id. ¶ 21.

        At the combined plea and sentencing hearing on February 5, 2019, the Court accepted

 White's plea, found him guilty, and sentenced him to 144 months' imprisonment. Dkt. 146, 147.

        White did not appeal and then filed this § 2255 motion.

                                            III. Discussion

        In support of his § 2255 motion, White contends that his counsel was ineffective for failing

 to file a notice of appeal as requested.

        The Sixth Amendment to the United States Constitution guarantees criminal defendants

 the assistance of counsel. A petitioner claiming ineffective assistance of counsel bears the burden

 of showing (1) that trial counsel's performance fell below objective standards for reasonably

 effective representation and (2) that this deficiency prejudiced the defense. Strickland v.

 Washington, 466 U.S. 668, 688-94 (1984); United States v. Jones, 635 F .3d 909, 915 (7th Cir.



                                                  2
Case 1:19-cv-02776-SEB-MJD Document 30 Filed 05/18/21 Page 3 of 4 PageID #: 112




 2011). "[A] lawyer who disregards specific instructions from the defendant to file a notice of

 appeal acts in a manner that is professionally unreasonable." Roe v. Flores–Ortega, 528 U.S. 470,

 476–77 (2000). This is the case "even when the defendant has, in the course of pleading guilty,

 signed … an 'appeal waiver'…." Garza v. Idaho, 139 S. Ct. 738, 742 (2019). And "[w]hen counsel

 fails to file a requested appeal, a defendant is entitled to ... an appeal without showing that his

 appeal would likely have merit." Peguero v. United States, 526 U.S. 23, 28 (1999).

         Here, White affirms that after the sentencing hearing, he "asked [counsel] about the appeal

 but she informed him that was the best deal he could expect, and that he had signed away his appeal

 rights." Dkt. 2 p. 4. He goes to explain that, on February 14, 2021, after he was returned to the

 holding facility, he mailed a letter to counsel instructing her to file a notice of appeal. Id.; see also

 dkt. 2-2 p. 2. The United States has presented no evidence to dispute these facts and instead argues

 that White has presented insufficient evidence to support his claim. But White's affirmation that

 he mailed the letter to counsel on February 14, 2019, is evidence that he did so. The Court rejects

 the United States' suggestion that White's statement made under the penalty of perjury should be

 disregarded as "self-serving." Dkt. 23 p. 14. As the Seventh Circuit has explained:

         [W]e advise against using one label repeatedly deployed in the government's brief,
         "self-serving," to describe an opponent's sworn testimony. Important testimony of
         a party is usually self-serving by its nature. Catalan v. GMAC Mortg. Corp., 629
         F.3d 676, 696 (7th Cir. 2011); Payne v. Pauley, 337 F.3d 767, 772 (7th Cir. 2003).
         In other contexts, we "long ago buried—or at least tried to bury—the misconception
         that uncorroborated testimony from the non-movant cannot prevent summary
         judgment because it is 'self-serving.'" Berry v. Chicago Transit Auth., 618 F.3d 688,
         691 (7th Cir. 2010), quoted in Trinity Homes LLC v. Ohio Cas. Ins. Co., 629 F.3d
         653, 660 (7th Cir. 2010). The same principle holds true for habeas corpus petitions
         and § 2255 motions.

 Ryan v. United States, 657 F.3d 604, 606, fn.1. (7th Cir. 2011). Therefore, the undisputed evidence

 in this case is that White instructed his attorney to file a notice of appeal and she failed to do so.

 Accordingly, White must be given a new opportunity to appeal his conviction and sentence. See

                                                    3
Case 1:19-cv-02776-SEB-MJD Document 30 Filed 05/18/21 Page 4 of 4 PageID #: 113




 Garza, 139 S. Ct. at 749 ("When counsel's deficient performance forfeits an appeal that a defendant

 otherwise would have taken, the defendant gets a new opportunity to appeal.").

         Because White is being allowed to file a direct appeal, his other claims are dismissed

 without prejudice. United States v. Barger, 178 F.3d 844, 848 (7th Cir. 1999) (stating that when

 a district court grants a petitioner the right to file a direct appeal as a result of a § 2255 motion, the

 district court should properly dismiss the other claims without prejudice).

                                             IV. Conclusion

         For the reasons explained in this Order, White's motion for relief pursuant to 28 U.S.C.

 § 2255 is granted to the extent that White may appeal the conviction and sentence in Case No.

 1:17-cr-135-SEB-TAB-1. The motion is in all other respects dismissed without prejudice.

         The clerk shall terminate the motion to vacate, Crim. Dkt. [166], reissue the judgment of

 February 7, 2019, and file a notice of appeal on White's behalf in that case.

         IT IS SO ORDERED.



          5/18/2021
 Date: __________________                                _______________________________
                                                          SARAH EVANS BARKER, JUDGE
                                                          United States District Court
                                                          Southern District of Indiana

 Distribution:

 KEITH WHITE
 15908-028
 GILMER - FCI
 GILMER FEDERAL CORRECTIONAL INSTITUTION
 Inmate Mail/Parcels
 P.O. BOX 6000
 GLENVILLE, WV 26351

 All Electronically Registered Counsel



                                                     4
